Per Curiam.
Plaintiff recovered a verdict for $5,000 and the defendant has a rule for new trial, contending that the damages are excessive.
Plaintiff had a broken fibula of the left leg; had it in a cast for six weeks; stiffness followed and there is some impairment of motion. He is a farmer seventy years old, does much of his own work and may have trouble in performing the heavier duties incident thereto. He had a medical bill of $249.
We think, however, that the verdict is excessive. If the plaintiff will accept the sum of $3,500 the rule will be discharged; otherwise it will be made absolute.